DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2022/0199025) in view of Kim et al. (2007/0052651).

Regarding claim 1, Hong teaches a driving circuit for a display panel (110; Fig 2) comprising a plurality of driver chips (130; Fig 2), wherein the driving circuit comprises: a TCON circuit board (CPCB; Fig 2) comprising a plurality of sets of reference voltage outputs (para [0081] The power management integrated circuit 150s supplies the driving voltage, which is required for a display driving operation or a sensing operation of the characteristic value, to the source printed circuit board SPCB through the flexible printed circuit FPC or the flexible flat cable FFC.); and a printed circuit board (SF; Fig 2) comprising a plurality of sets of reference voltage input lines (Fig 2 shows FFC connecting CPCB and SF). Hong also teaches plurality of driver chips (SDIC; Fig 2); wherein each of the driver chip is individually connected to a connector on SPCB (Fig 2).
Hong fails to teach, wherein first ends of each set of the reference voltage input lines are independently coupled to a corresponding set of the reference voltage outputs, and second ends of each set of the reference voltage input lines are configured to input a reference voltage to a corresponding driver chip; as claimed.
Kim teaches a driving circuit for a display panel comprising a plurality of sets of reference voltage input lines (TL1, TL2,… Fig 4); wherein first ends of each set of the reference voltage input lines are independently coupled to a corresponding set of the reference voltage outputs (Fig 4; Fig 5), and second ends of each set of the reference voltage input lines are configured to input a reference voltage to a corresponding driver chip (para [0036] The printed circuit board 320 may include a reference gamma voltage generator (not shown) for supplying reference gamma voltages GMA to the timing controller 330, the power circuit (not shown) and the respective data driver integrated circuits DIC1 to DICk. Also, the printed circuit board 320 includes signal lines (not shown) for providing electrical connections between respective elements. The signal lines include the data transmission line groups. Para [0047] The timing controller 330 supplies the first combined digital data signal Data_R/B to the respective one of the data driver integrated circuits DIC1 to DICk. For example, the timing controller 330 may supply the first combined digital data signal Data_R/B to the respective one of data driver integrated circuits DIC1 to DICk through the first data transmission line L1 of the respective data transmission line groups TL1 to TLk. Also, the timing controller 330 may supply the second combined digital data signal Data_G/B to the respective one of data driver integrated circuits DIC1 to DICk through the second data transmission line L2 of the respective data transmission line groups TL1 to TLk. Thus, all data signals for each data driver integrated circuits DIC1 to DICk are transmitted through the same data transmission line group).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the driving circuit of Hong with the teaching of providing signal to the display panel as taught by Kim, because this will result in reducing the number to connections between the timing controller and data driver while still providing data signal to the display panel.

Regarding claim 2, Hong teaches the driving circuit for the display panel according to claim 1, further comprising a via circuit board (SPCB; Fig 2) located between the TCON circuit board and the printed circuit board, wherein the via circuit board is provided with a plurality of sets of patch cords (connection going to each of the element 130; Fig 2), first ends of each set of the patch cords are electrically connected with first ends of a corresponding set of the reference voltage input lines (Fig 2), and second ends of each set of the patch cords are electrically connected with a corresponding set of the reference voltage outputs (Fig 2).

Regarding claim 6, Hong teaches the driving circuit for the display panel according to claim 1, wherein the TCON circuit board comprises a power management integrated circuit (150; Fig 2) having the plurality of sets of the reference voltage outputs (para [0078] The power management integrated circuit 150 can supply a driving voltage and a driving current, or control a voltage and a current for the data driving circuit 130 and the gate driving circuit 120.).

Claim(s) 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2022/0199025) in view of Kim et al. (2007/0052651) and Tsuchi et al. (2021/0090519).

Regarding claim 7, Hong teaches a display module, comprising: a display panel (110; Fig 1; Fig 2) provided with a plurality of driver chips (SDIC: Fig 2), and a driver circuit (CPCB; Fig 2) for the display panel electrically connected with the driver chips (Fig 2); wherein the driving circuit comprises: a TCON circuit board (CPCB; Fig 2) comprising a plurality of sets of reference voltage outputs (para [0081] The power management integrated circuit 150s supplies the driving voltage, which is required for a display driving operation or a sensing operation of the characteristic value, to the source printed circuit board SPCB through the flexible printed circuit FPC or the flexible flat cable FFC.); and a printed circuit board (SF; Fig 2) comprising a plurality of sets of reference voltage input lines (Fig 2 shows FFC connecting CPCB and SF). Hong also teaches plurality of driver chips (SDIC; Fig 2); wherein each of the driver chip is individually connected to a connector on SPCB (Fig 2).
Hong fails to teach, wherein each of the driver chips comprises a gamma circuit provided with reference voltage inputs, and second ends of each set of the reference voltage input lines are electrically connected with the reference voltage inputs of the corresponding driver chip; wherein first ends of each set of the reference voltage input lines are independently coupled to a corresponding set of the reference voltage outputs, and second ends of each set of the reference voltage input lines are configured to input a reference voltage to a corresponding driver chip; as claimed.
Kim teaches a driving circuit for a display panel comprising a plurality of sets of reference voltage input lines (TL1, TL2,… Fig 4); wherein first ends of each set of the reference voltage input lines are independently coupled to a corresponding set of the reference voltage outputs (Fig 4; Fig 5), and second ends of each set of the reference voltage input lines are configured to input a reference voltage to a corresponding driver chip (para [0036] The printed circuit board 320 may include a reference gamma voltage generator (not shown) for supplying reference gamma voltages GMA to the timing controller 330, the power circuit (not shown) and the respective data driver integrated circuits DIC1 to DICk. Also, the printed circuit board 320 includes signal lines (not shown) for providing electrical connections between respective elements. The signal lines include the data transmission line groups. Para [0047] The timing controller 330 supplies the first combined digital data signal Data_R/B to the respective one of the data driver integrated circuits DIC1 to DICk. For example, the timing controller 330 may supply the first combined digital data signal Data_R/B to the respective one of data driver integrated circuits DIC1 to DICk through the first data transmission line L1 of the respective data transmission line groups TL1 to TLk. Also, the timing controller 330 may supply the second combined digital data signal Data_G/B to the respective one of data driver integrated circuits DIC1 to DICk through the second data transmission line L2 of the respective data transmission line groups TL1 to TLk. Thus, all data signals for each data driver integrated circuits DIC1 to DICk are transmitted through the same data transmission line group).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the driving circuit of Hong with the teaching of providing signal to the display panel as taught by Kim, because this will result in reducing the number to connections between the timing controller and data driver while still providing data signal to the display panel.

Hong and Kim fails to teach, wherein each of the driver chips comprises a gamma circuit provided with reference voltage inputs, and second ends of each set of the reference voltage input lines are electrically connected with the reference voltage inputs of the corresponding driver chip; as claimed.
Tsuchi teaches a display module, comprising: a display panel (11; Fig 1) provided with a plurality of driver chips (data drivers 14-1 to 14-p; Fig 1), and a driver circuit (15+12; Fig 1) for the display panel electrically connected with the driver chips (Fig 1); wherein each of the driver chips comprises a gamma circuit (20; Fig 2) provided with reference voltage inputs (para [0057] The gamma voltage/gradation voltage generation portion 20 generates a gamma voltage according to the inverse gamma characteristic of the display panel 11 based on the gamma reference voltages VG0 and VG5 that are input and the gamma adjustment digital signal GDS output from the control portion 142), and second ends of each set of the reference voltage input lines are electrically connected with the reference voltage inputs of the corresponding driver chip (Fig 3 shows input VG0 and VG5; Fig 2).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the driving circuit of Hong and Kim with the teaching of Tsuchi, because this will provide each data driver to individually generate data voltages with respect to different portions of the display panel and provide a display apparatus capable of suppressing variation in output voltages among data driver ICs and performing uniform display.

Regarding claim 8, Hong teaches the driving module according to claim 7, wherein the driver circuit further comprises a via circuit board (SPCB; Fig 2) located between the TCON circuit board and the printed circuit board, wherein the via circuit board is provided with a plurality of sets of patch cords (connection going to each of the element 130; Fig 2), first ends of each set of the patch cords are electrically connected with first ends of a corresponding set of the reference voltage input lines (Fig 2), and second ends of each set of the patch cords are electrically connected with a corresponding set of the reference voltage outputs (Fig 2).

Regarding claim 12, Hong teaches the driving module according to claim 7, wherein the TCON circuit board comprises a power management integrated circuit (150; Fig 2) having the plurality of sets of the reference voltage outputs (para [0078] The power management integrated circuit 150 can supply a driving voltage and a driving current, or control a voltage and a current for the data driving circuit 130 and the gate driving circuit 120.).

Regarding claim 13, Hing teaches a display device, comprising the display module according to claim 7 (Fig 1).

Allowable Subject Matter
Claims 3-5, 9-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, prior art of record fails to teach the following claim limitations of “wherein each set of the reference voltage input lines comprises a first reference voltage input line and a second reference voltage input line, the first reference voltage input line is configured to input a first voltage to a corresponding driver chip, and the second reference voltage input line is configured to input a second voltage to the corresponding driver chip”; in combination with all other claim limitations. Regarding claim 9, prior art of record fails to teach the following claim limitations of “wherein each set of the reference voltage input lines comprises a first reference voltage input line and a second reference voltage input line, the first reference voltage input line is configured to input a first voltage to a corresponding driver chip, and the second reference voltage input line is configured to input a second voltage to the corresponding driver chip”; in combination with all other claim limitations. Regarding claim 14, prior art of record fails to teach the following claim limitations of “taking first reference voltages output from reference voltage outputs corresponding to one of the gamma circuits as reference voltages, calculating an impedance difference between an impedance of the reference voltage input lines corresponding to rest of the gamma circuits and an impedance of the reference voltage input lines corresponding to the gamma circuit as the reference voltages; and superimposing the impedance difference with the first reference voltages output from the reference voltage outputs corresponding to the rest of the gamma circuits, so that second reference voltage values received by the reference voltage inputs corresponding to each gamma circuit are identical to each other”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “loading a same reference voltage to all sets of the reference voltage input lines; detecting a current brightness value of a corresponding binding point of each gamma circuit corresponding to the display panel; and taking a center brightness value of the display panel as a reference brightness, adjusting a reference voltage corresponding to a current brightness value of a corresponding binding point of each gamma circuit, so that the current brightness value of the corresponding binding point of each gamma circuit is identical to each other”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623